Citation Nr: 0740787	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to August 1954.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
decisional letter of the Los Angeles, California Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While the veteran received notice in 
August 2003 regarding the evidence necessary to reopen the 
claim and the evidence necessary to substantiate the 
underlying claim for service connection, he was not advised 
of the basis of the previous denial in June 1958.  

The Board has conducted a thorough review of the record to 
determine whether the veteran is prejudiced by the lack of 
such notice.  As statements from the veteran and the evidence 
he submitted in support of his claim do not indicate that he 
in fact understands why he was previously denied, the Board 
finds that he is indeed prejudiced by not being provided with 
a Kent complying letter.  The veteran should be advised of 
what evidence and information is necessary to the element or 
elements needed for service connection that was found 
insufficient in the prior final denial of the merits.

Additionally, the veteran has not received notice that 
complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and notice regarding the 
rating of peptic ulcer disease and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After the veteran has had ample 
opportunity to respond (and the RO 
completes any further action suggested by 
his response), the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




